                      Case 17-32591             Doc        Filed 01/07/20            Entered 01/07/20 07:33:22                     Desc Main
                                                               Document              Page 1 of 5
Fill in this information to identify the case:

Debtor 1               Kimberly Barnes

Debtor 2               Robert Barnes
(Spouse, if filing)

United States Bankruptcy Court for the : Northern                     District of Illinois
                                                                                  (State)

Case number            17-32591



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                      12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                 Wilmington Savings Fund Society, FSB d/b/a           Court claim no. (if known):         14
                                  Christiana Trust, not in its individual capacity
                                  but solely in its capacity as Certificate
                                  Trustee for NNPL Trust Series 2012-1

Last four digits of any number you                  XXXXXX9675                         Date of payment change:
use to identify the debtors’ account:                                                  Must be at least 21 days after date of              2/1/2020
                                                                                       this notice

                                                                                       New total payment:
                                                                                       Principal, interest, and escrow, if any             $1,210.07

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtors’ escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
           for the change. If a statement is not attached, explain why: __________________________________________________________
           ___________________________________________________________________________________________________
           Current escrow payment:              $ 553.97                                       New escrow payment :          $ 811.12

Part 2:         Mortgage Payment Adjustment

2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
           explain why: ___________________________________

             Current interest rate:                            %                              New interest rate:           %

             Current principal and interest payment:           $ _________                     New principal and interest payment:           $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                  $ _________                              New mortgage payment:             $ _________




Official Form 410S1                                 Notice of Mortgage Payment Change                                                   page 1
                Case 17-32591                Doc      Filed 01/07/20      Entered 01/07/20 07:33:22            Desc Main
                                                          Document        Page 2 of 5
 Debtor 1            Kimberly Barnes                                                Case number (if known) 17-32591
                    First Name Middle Name     Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Toni Townsend                                                                  Date     12/26/2019
     Signature

Print:         Toni                                                  Townsend          Title    Authorized Agent
               First Name             Middle Name                    Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                        GA                      30076
               City                           State                   ZIP Code

Contact phone      (312) 346-9088 X5174                                                Email    Toni.Townsend@mccalla.com




Official Form 410S1                             Notice of Mortgage Payment Change                                     page 2
   Case 17-32591           Doc     Filed 01/07/20       Entered 01/07/20 07:33:22             Desc Main
                                       Document         Page 3 of 5


                                                           Bankruptcy Case No.:     17-32591
 In Re:                                                    Chapter:                 13
           Kimberly Barnes                                 Judge:                   Donald R. Cassling
           Robert Barnes

                                        CERTIFICATE OF SERVICE

      I, Toni Townsend, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell,
GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE
PAYMENT CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by
regular United States Mail, with proper postage affixed, unless another manner of service is expressly
indicated:

Kimberly Barnes
128 Warwick St
Park Forest, IL 60466

Robert Barnes
128 Warwick St
Park Forest, IL 60466

Megan Holmes                                      (served via ECF Notification)
The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603

Tom Vaughn                                        (served via ECF Notification)
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

Patrick S Layng                                   (served via ECF Notification)
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:        01/07/2020        By:     /s/Toni Townsend
                      (date)                  Toni Townsend
                                              Authorized Agent for Fay Servicing, LLC
                                                                    Representation Of Printed Document
                    Case 17-32591                    Doc          Filed 01/07/20                              ESCROW
                                                                                                  Entered 01/07/20      ACCOUNT
                                                                                                                   07:33:22  Desc Main
                                                                      Document                    Page 4 ofDISCLOSURE
                                                                                                            5             STATEMENT
    PO Box 619063                                                                                          Loan Number:
    Dallas, TX 75261-9063                                                                                  Analysis Date:                                          11/06/2019
                                                                                                           Customer Service            1-800-495-7166
                                                                                                           Monday-Thursday 8:00 a.m. to 9:00 p.m. CT
                                                                                                           Friday            8:30 a.m. to 5:00 p.m. CT
           KIMBERLY A BARNES                                                                               Saturday         10:00 a.m. to 4:00 p.m. CT
           128 WARWICK ST
           PARK FOREST IL 60466-1621                                                                                           PRESENT PAYMENT              NEW PAYMENT
                                                                                                                                                        effective 02/01/2020

                                                                                                           Principal & Interest              $398.95                 $398.95
                                                                                                           Escrow Payment                    $664.16                 $708.91
                                                                                                           Escrow Shortage                     $0.00                 $102.21
                                                                                                           Optional Insurance                  $0.00                   $0.00
                                                                                                           Other                               $0.00                   $0.00
                                                                                                           Total                           $1,063.11               $1,210.07

                                                                       ESCROW ANALYSIS STATEMENT
At least once every 12 months Fay Servicing, LLC analyzes your escrow account, in accordance with federal regulations, to ensure we collect sufficient funds to pay escrow items
when they are due. The escrow account analysis below is an estimate of the activity that will occur in your escrow account over the next 12 months. The analysis will show if you
currently have a shortage or overage in your account. This amount will be accounted for in your new monthly escrow payment unless there is an overage amount over $50. In this
case, the full amount of the overage will be refunded to you.

     UNDERSTANDING YOUR MONTHLY                                                       PROJECTED ESCROW ACTIVITY FOR THE NEXT 12 MONTHS
       ESCROW PAYMENT AMOUNT                                                      PAYMENTS    PAYMENTS                        PROJECTED                                           REQUIRED
                                                                MONTH            TO ESCROW FROM ESCROW      DESCRIPTION         BALANCE                                           BALANCE
 1. Projected Monthly Escrow Payment
                                                                                                                                STARTING BALANCE                1,977.41             4,962.34
 The section titled “Projected Escrow Activity for the
 Next 12 Months” is a schedule that represents all              Feb-20                 708.91              3,631.67             COUNTY 1ST                       -945.35             2,039.58
 anticipated payments to and from escrow for the                Mar-20                 708.91                   .00                                              -236.44             2,748.49
 coming year. First, we take the total of all Projected         Apr-20                 708.91                   .00                                               472.47             3,457.40
 Payments from Escrow (a) and divide it equally over 12         May-20                 708.91                   .00                                             1,181.38             4,166.31
 months to determine your Projected Monthly Escrow              Jun-20                 708.91                   .00                                             1,890.29             4,875.22
 Payment: $8,506.89 / 12 months = $708.91.                      Jul-20                 708.91              2,949.22             COUNTY 2ND                       -350.02             2,634.91
 2. Escrow Surplus/Shortage                                     Aug-20                 708.91              1,926.00             HOMEOWNERS I               (c) -1,567.11         (b) 1,417.82
                                                                Sep-20                 708.91                   .00                                              -858.20             2,126.73
 The minimum escrow balance required in your account            Oct-20                 708.91                   .00                                              -149.29             2,835.64
 is known as the Required Low Point. This is noted as
                                                                Nov-20                 708.91                   .00                                               559.62             3,544.55
 (b) under “Projected Escrow Activity for the Next 12
 Months”. The Required Low Point is set in accordance           Dec-20                 708.91                   .00                                             1,268.53             4,253.46
 with your mortgage contract, state law or federal law.         Jan-21                 708.91                   .00                                             1,977.44             4,962.37
 Mortgage Insurance, if any, is not included in the
 Required Low Point calculation. Next, we compare the            TOTAL             $8,506.92         (a) $8,506.89
 Projected Low Point (c) to the Required Low Point (b) to
 determine the overage/surplus:
 You have a shortage of $2,452.92 because the
 Projected Low Point of -$1,567.11 plus the escrow
 adjustment* is less than the Required Low Point of
 $1,417.82.
 *An Escrow Adjustment of $532.01, scheduled to be
 repaid through the bankruptcy, is included in this
 calculation.
 You have a shortage greater than or equal to one
 month's escrow payment, your shortage will be spread
 over the next 24 monthly payments. You will need not
 take any further action.
 3. New Monthly Escrow Payment
 Principal & Interest                              $398.95
 Escrow Payment                                    $708.91
 Escrow Shortage                                   $102.21
 Optional Insurance                                  $0.00
 Other                                               $0.00
 Total                                           $1,210.07
 Effective Date                                 02/01/2020




                                                                             IMPORTANT MESSAGES
ACH Debit Borrowers: You have previously authorized Fay Servicing, LLC, to automatically debit your bank account each month for the amount of your monthly payment of principal, interest,
and escrow (if applicable). Please note the amount of your next ACH debit will be changed (increase/decrease) to reflect the amount of your new monthly payment as reflected herein. Fay
Servicing, LLC, is authorized to debit your bank account each month until you provide written or oral notice to stop. Termination request must be received by Fay Servicing, LLC, at least
three (3) business days prior to your next scheduled debit.
Fay Servicing, LLC is a debt collector, and information you provide to us will be used for that purpose. To the extent your original obligation was discharged, or is subject to an automatic stay
under the United States Bankruptcy Code, this is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose personal liability. Our office
hours are Monday-Thursday 8 A.M. - 9 P.M. Friday 8:30 A.M. - 5 P.M., and Saturday 10 A.M. - 4 P.M. CST. Call today: 1-800-495-7166. NMLS ID# 88244. NC residents: Fay Servicing,
LLC, NC Permit Number 112302, 425 S. Financial Pl., Suite 2000, Chicago, IL 60605-6011.




                                                                                Internet Reprint
                                     ESCROW ACCOUNT DISCLOSURE STATEMENT
          Case 17-32591        Doc       Filed 01/07/20 Entered 01/07/20 07:33:22                Desc Main
Loan Number:                                        ACCOUNT
                                             Document       HISTORY
                                                         Page  5 of 5                                    Date: 11/06/2019

This is a statement of actual activity in your escrow account from 01/01/2020 through 01/31/2020. This section provides
last year's projections and compares it with actual activity.
An asterisk (*) indicates a difference from a previous estimate either in the date or amount and may be caused by any of
the following:
• The actual amount of insurance or taxes paid since your last Escrow Analysis Statement was higher or lower than
     anticipated
• Additional funds were applied to your escrow account
• The time elapsed between payments to escrow and disbursement from escrow was shorter or longer than anticipated
     on your last Escrow Analysis Statement.

                     PAYMENTS                     DISBURSEMENTS                                      ESCROW BALANCE
MONTH          PROJECTED      ACTUAL          PROJECTED       ACTUAL           DESCRIPTION        PROJECTED      ACTUAL

                                                                             BEGINNING BALANCE      3,811.04      1,423.44
01/20             553.97        553.97   E                               E                          4,365.01      1,977.41 <

TOTAL           $6,647.64      $553.97         $6,647.56         $0.00
